Citation Nr: 1109231	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-22 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for colon cancer, to include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claim.  

In the Veteran's substantive appeal dated in July 2007, the Veteran requested an opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.   In December 2008, the Veteran cancelled this request.  The Board therefore finds that the Veteran has withdrawn his request for a hearing before the Board.  38 C.F.R. § 20.704.

In February 2011, the Veteran's representative raised the issues of reopening the Veteran's claims of entitlement to service connection for hearing loss and ischemic heart disease.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).
In this case, the Veteran contends that he has colon cancer that is due to his military service, to include exposure to Agent Orange.  

The Veteran's service treatment records do not indicate treatment for colon cancer in service.  His separation examination, dated in October 1969 indicates that the Veteran was found to be normal in all respects, with the exception of noted hearing loss and Gonorrhea in 1969 treated with penicillin.  

After service, the Veteran was diagnosed with colon cancer in August 2006.

Here, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to an herbicide agent during service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In this regard, the Board notes that certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  

These conditions, however, do not include colon cancer.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202.  Therefore, service connection for the Veteran's colon cancer is not available based on presumed exposure to Agent Orange as noted above.  The Veteran, however, is not precluded from establishing service connection by evidence of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, the Board notes that in order for service connection to be awarded, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  
The Veteran's representative, in the February 2011 Written Brief Presentation, contends that there are medical studies that find that dioxin is a risk factor for digestive tract cancers, citing to online sources for these studies.  The Veteran's representative cited several studies that indicated an increased risk for colon cancer in those exposed to Agent Orange.  

The Veteran was not afforded a VA examination in connection with his claim and the RO did not address the potential of a higher risk of colon cancer due to exposure to Agent Orange.

Based on the foregoing, the Veteran should be afforded a VA examination in connection with his claim.  The examiner should review the Veteran's service treatment records, post-service medical records, and the Veteran's the lay statements in connection with the claim.  The examiner should then determine whether the Veteran's colon cancer had its onset in service, within one year of service, or is otherwise related to his military service, to include exposure to Agent Orange.  The examiner should specifically discuss the Veteran's contention that the studies cited by the Veteran's representative in the February 2011 Written Brief Presentation show a higher risk of digestive tract cancers in those exposed to Agent Orange.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Prior to affording a VA examination, the RO should contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for digestive tract conditions, including colon cancer.  The Veteran should also be informed that records and reports from his treating physicians regarding his condition may be obtained by him and submitted in connection with his claim.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who treated him since service for digestive tract conditions, including colon cancer.  The Veteran should also be informed that records and reports from his treating physicians regarding his condition may be obtained by him and submitted in connection with his claim.

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.  

2.  The RO should arrange for an appropriate VA examination for the purpose of determining whether the Veteran has colon cancer that is related to military service.  The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that this has been accomplished.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Based on his/her review of the case, the VA examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed colon cancer had its onset during active duty, within one year of active duty, or whether such disability is otherwise related to the Veteran's military service.  The examiner should specifically indicate whether colon cancer is etiologically related to the Veteran's exposure to herbicides in service.  The examiner should also specifically discuss the Veteran's contention that the studies cited by the Veteran's representative in the February 2011 Written Brief Presentation show a higher risk of digestive tract cancers in those exposed to Agent Orange.  

In offering any opinion, the VA examiner must consider the lay statements regarding the incurrence of the claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation such should be stated with an explanation.  The examination report must be typed.

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


